Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on August 2, 2021.
3.	Claims 1-2, 4-10 and 12-22 are pending in this application.
4.	Claims 2, 4, 5, 10, 12 and 13 have been amended. Claims 3 and 11 have been canceled. New claims 21 and 22 are presented for examination.
Response to Arguments
5.	Applicant's arguments filed August 2, 2021 have been fully considered but they are not persuasive. 
6.	Applicant contends that the cited references do not disclose or suggest “determining, based on values of luma motion vectors of a sub-set of the plurality of luma sub-blocks, a value of a chroma motion vector for a chroma sub-block that corresponds to the plurality of luma sub-blocks,” as recited by claim 1.
	Examiner respectfully disagrees. The claim limitation requires the following: “determining, based on values of luma motion vectors of a sub-set of the plurality of luma sub-blocks, a value of a chroma motion vector for a chroma sub-block that corresponds to the plurality of luma sub-blocks, wherein the value of the chroma motion vector is determined based on two diagonally positioned luma sub-blocks”. 
Mukerjee discloses a method and apparatus for chroma motion vector derivation. More specifically, Mukerjee discloses an example for a 4MV macroblock. The encoder and decoder derive a chroma motion vector from the motion information in the four luma  [See Mukerjee: Fig. 17 and par. 0046].  When 3 of the luminance blocks and 2 of the luminance blocks are used as Inter-coded instead of 4 luminance blocks, the encoder and decoder derive a chroma motion vector from the motion information of the 2 or 3 luma blocks. When 4 luminance blocks are Inter-coded, a median of the 4 luminance blocks is computed to derive the chroma motion vector. In some of the cases presented above, a subset of luminance blocks including at least two diagonally positioned luminance blocks can be used to derive the chroma motion vector.
	Chuang discloses a method and apparatus for affine inter prediction for video coding system. An example of the four-parameter affine model is shown in FIG. 4A.  The transformed block is a rectangular block.  The motion vector field of each point in this moving block can be described by equation 2, where (v0x, v0y) is the control point motion vector (i.e., v0) at the upper-left corner of the block, and (v1x, v1y) is another control point motion vector (i.e., v1) at the upper-right corner of the block.  When the MVs of two control points are decoded, the MV of each 4x4 block of the block can be determined according to the above equation.  In other words, the affine motion model for the block can be specified by the two motion vectors at the two control points.  Furthermore, while the upper-left corner and the upper-right corner of the block are used as the two control points, other two control points may also be used. An example of motion vectors for a current block can be determined for each 4 x 4 sub-block based on the MVs of the two control points as shown in FIG. 4B according to eq.(5). [See Chuang: at least Figs. 4A-4B, par. 0019-0020]. Thus, Chuang provides a method to derive motion vectors using at least two control points that can be alternatively diagonally positioned.
 	The Examiner noted that the claim limitation does not specify that the value of the chroma motion vector is determined based only on two diagonally positioned luma sub-blocks. Rather the claim limitation recites “the value of the chroma motion vector is determined based on two diagonally positioned luma sub-blocks”. 
	Accordingly, the Office stands the position that the cited prior art meets with the contended limitation.
	All remaining arguments that are dependent on the aforementioned arguments are unpersuasive or are deemed moot in view of the necessitated new grounds of rejection.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 21, the limitation “wherein the value of the chroma motion vector is not determined based on a value of a luma motion vector of a luma sub-block of the plurality of luma sub-blocks that is not included in the two diagonally positioned luma sub-blocks” would render the claim indefinite since it is not clear how the chroma motion vector operation is performed. The negative limitation is unclear since it does not point out what is the function of the method and the device to code video data, rather these terms indicate what the method and the device are not capable of perform to code video data.
With regards to claim 22, the limitation “wherein the value of the chroma motion vector is not determined based on a value of a luma motion vector of the top-right sub-block or a value of a luma motion vector of the bottom-left sub-block” would render the claim indefinite since it is not clear how the chroma motion vector operation is performed. Similarly, the negative limitation is unclear since it does not point out what is the function of the method and the device to code video data, rather these terms indicate what the method and the device are not capable of perform to code video data.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-2, 4-10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over ISO/IEC DIS 14496-31(“Text of ISO/IEC DIS 14496-31 Video Coding for Browsers”, 109. MPEG MEETING; 7-7-2014 - 11-7-2014; SAPPORO; (MOTION PICTURE EXPERT GROUP OR ISO/IEC JTC1/SC29/WG11), no. N14679, 12 August 2014, XP030021415, 118 Pages)(hereinafter ISO) in view of Panusopone et al.(US 2017/0347102 A1)(hereinafter Panusopone) in further view of Mukerjee et al.(US 2005/0053294 A1)(hereinafter Mukerjee) and in further view of CHUANG et al.(US 2019/0028731 A1)(hereinafter Chuang).
	Regarding claims 1 and 20, ISO discloses a method for coding video data and a device for coding video data[See ISO: sections 7.3.11-7.3.11.3, Table 68, pages 97-101 regarding method for video coding for browsers(VCB)], the method and the device comprising: 
obtaining / means for obtaining values of luma motion vectors for a plurality of luma sub-blocks of a current block of the video data selected for coding using motion compensation[See section 7.3.11.1, Table 68, pages 97-98 regarding obtaining luma MV, that is c1, c2, c3, c4];
ISO does not explicitly disclose obtaining / means for obtaining values of luma motion vectors for a plurality of luma sub-blocks of a current block of the video data selected for coding using affine motion compensation.
However, the use of affine motion compensation for performing sub-block motion compensation was well known in the art at the time of the invention was filed as evident from the teaching of Panusopone [See at least Figs. 1-2 par. 0022, 0028, 0041, 0046 regarding different partitioning structures can be used for luma and chroma components. For example, for an inter slice a CU 102 can have Coding Blocks (CBs) for different color components, such as such as one luma CB and two chroma CBs. For slices or full frames coded with intra prediction, the partitioning structure can be the same for luma and chroma components. In JVET motion vectors can be found for multiple sub-CUs within a CU 102, using techniques such as advanced temporal motion vector prediction (ATMVP), spatial-temporal motion vector prediction (STMVP), affine motion compensation prediction, pattern matched motion vector derivation (PMMVD), and/or bi-directional optical flow (BIO). Affine motion compensation prediction can be used to predict a field of motion vectors for each sub-CU in a block, based on two control motion vectors found for the top corners of the block. For example, motion vectors for sub-CUs can be derived based on top corner motion vectors found for each 4x4 block within the CU 102.(Thus, the affine motion compensation can be performed to luma sub-blocks of a current block)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify ISO with Panusopone teachings by including “obtaining / means for obtaining values of luma motion vectors for a plurality of luma sub-blocks of a current block of the video data selected for coding using affine motion compensation” because this combination will have the advantage of providing affine motion compensation for performing sub-block motion compensation[See Panusopone: at least Figs. 1-2 par. 0022, 0028, 0041, 0046].
	Further on, when combined with Panusopone teachings, ISO teach or suggest  determining / means for determining, based on values of luma motion vectors of a sub-set of the plurality of luma sub-blocks[See ISO: section 7.3.11.1, Table 68, pages 97-98 regarding Y sub-blocks{0, 1, 4, 5}], a value of a chroma motion vector for a chroma sub-block that corresponds to the plurality of luma sub-blocks[See ISO: section 7.3.11.1, Table 68, pages 97-98 regarding the vector applied to each chroma subblock is calculated by averaging the vectors for the 4 luma subblocks occupying the same visible area as the chroma subblcok in the usual correspondence; that is, the vector for U and V block 0 is the average of the vectors for the Y subblocks{0, 1, 4, 5}, chroma block 1 corresponds to Y blocks {2, 3, 6, 7}, chroma block 2 to Y blocks{8, 9, 12, 13}, and chroma block 3 to Y blocks {10,11,14,15}. Each of the two components of the vectors for each of the chroma subblocks is calculated from the corresponding luma vector components as listed in Table 68.]; 
predicting / means for predicting, using affine motion compensation, respective samples of each luma sub-block of the plurality of luma sub-blocks based on respective values of the luma motion vectors; and predicting / means for predicting, using affine motion compensation, samples of the chroma sub-block based on the value of the chroma motion vector[See ISO: sections 7.3.11-7.3.11.3, Table 68, pages 97-101 regarding prediction of subblocks. The prediction calculation for each subblock is as follows: temporarily disregarding the fractional part of the motion vector(that is, rounding up or left by right-shifting each component 3 bits with sign propagation) and adding the origin (upper left position) of the (16x16 luma or 8 x 8 chroma) current macroblock gives an origin in the Y, U, or V plane of the predictor frame(either the golden frame or previous frame). Considering that origin to be the upper left corner of a (luma or chroma) macroblock, the relative positions of the pixels associated to that subblock, that is, any pixels that might be involved in the sub-pixel interpolation processes for the subblock is required… See Panusopone: at least Figs. 1-2 par. 0022, 0028, 0041, 0046 regarding different partitioning structures can be used for luma and chroma components. For example, for an inter slice a CU 102 can have Coding Blocks (CBs) for different color components, such as such as one luma CB and two chroma CBs. For slices or full frames coded with intra prediction, the partitioning structure can be the same for luma and chroma components. In JVET motion vectors can be found for multiple sub-CUs within a CU 102, using techniques such as advanced temporal motion vector prediction (ATMVP), spatial-temporal motion vector prediction (STMVP), affine motion compensation prediction, pattern matched motion vector derivation (PMMVD), and/or bi-directional optical flow (BIO). Affine motion compensation prediction can be used to predict a field of motion vectors for each sub-CU in a block, based on two control motion vectors found for the top corners of the block. For example, motion vectors for sub-CUs can be derived based on top corner motion vectors found for each 4x4 block within the CU 102.(Thus, prediction of each sub-CU in a block related to a luma or chroma component is performed by affine motion compensation prediction)].
ISO and Panusopone do not explicitly disclose wherein the value of the chroma motion vector is determined based on two luma sub-blocks.
However, the derivation or determination of a chroma motion vector based at least two luma motion vectors was well known in the art at the time of the invention was filed as evident from the teaching of Mukerjee [See Fig. 17 and par. 0046 regarding   when 3 of the luminance blocks and 2 of the luminance blocks are used instead of 4 luminance blocks, the encoder and decoder derive a chroma motion vector from the motion information of the 2 or 3 luma blocks…(Thus, the determination of the chroma motion vector is not based on a value of the fourth luma motion block).].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify ISO and Panusopone with Mukerjee teachings by including “wherein the value of the chroma motion vector is determined based on two luma sub-blocks” because this combination will have the advantage of providing decisions for chroma motion vector derivation based on luma blocks [See Mukerjee: at least Fig. 17 and par. 0046].
	ISO, Panusopone and Mukerjee do not explicitly disclose wherein the value of the chroma motion vector is determined based on two diagonally positioned luma sub-blocks.
However, the derivation or determination of a motion vector based at least in two diagonally positioned sub-blocks or blocks in affine motion compensation was well known in the art at the time of the invention was filed as evident from the teaching of Chuang [See par. 0019-0020 regarding Where (v0x, v0y) is the control point motion vector (i.e., v0) at the upper-left corner of the block, and (v1x, v1y) is another control point motion vector (i.e., v1) at the upper-right corner of the block.  When the MVs of two control points are decoded, the MV of each 4x4 block of the block can be determined according to the above equation.  In other words, the affine motion model for the block can be specified by the two motion vectors at the two control points.  Furthermore, while the upper-left corner and the upper-right corner of the block are used as the two control points, other two control points may also be used. An example of motion vectors for a current block can be determined for each 4 x 4 sub-block based on the MVs of the two control points…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify ISO, Panusopone and Mukerkee with Chuang teachings by including “wherein the value of the chroma motion vector is determined based on two diagonally positioned luma sub-blocks” because this combination will provide an alternate method for determining motion vectors in affine motion compensation [See Chuang: at least par. 0019-0020].
Regarding claims 9 and 17, ISO teaches a device for coding video data, and a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors of a video coder to[See ISO: sections 7.3.11-7.3.11.3, Table 68, pages 97-101 regarding method for video coding for browsers(VCB). VCB codecs can be configured to be implemented on at least a processor comprising computer-readable storage medium ] / the device comprising: 
a memory configured to store the video data; and one or more processors implemented in circuitry [See ISO: sections 7.3.11-7.3.11.3, Table 68, pages 97-101 regarding method for video coding for browsers(VCB). VCB codecs can be configured to be implemented on at least a processor comprising memory] and configured to:
[See section 7.3.11.1, Table 68, pages 97-98 regarding obtaining luma MV, that is c1, c2, c3, c4];
ISO does not explicitly disclose obtain  values of luma motion vectors for a plurality of luma sub-blocks of a current block of the video data selected for coding using affine motion compensation.
However, the use of affine motion compensation for performing sub-block motion compensation was well known in the art at the time of the invention was filed as evident from the teaching of Panusopone [See at least Figs. 1-2 par. 0022, 0028, 0041, 0046 regarding different partitioning structures can be used for luma and chroma components. For example, for an inter slice a CU 102 can have Coding Blocks (CBs) for different color components, such as such as one luma CB and two chroma CBs. For slices or full frames coded with intra prediction, the partitioning structure can be the same for luma and chroma components. In JVET motion vectors can be found for multiple sub-CUs within a CU 102, using techniques such as advanced temporal motion vector prediction (ATMVP), spatial-temporal motion vector prediction (STMVP), affine motion compensation prediction, pattern matched motion vector derivation (PMMVD), and/or bi-directional optical flow (BIO). Affine motion compensation prediction can be used to predict a field of motion vectors for each sub-CU in a block, based on two control motion vectors found for the top corners of the block. For example, motion vectors for sub-CUs can be derived based on top corner motion vectors found for each 4x4 block within the CU 102.(Thus, the affine motion compensation can be performed to luma sub-blocks of a current block)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify ISO with Panusopone teachings by including “obtain values of luma motion vectors for a plurality of luma sub-blocks of a current block of the video data selected for coding using affine motion compensation” because this combination [See Panusopone: at least Figs. 1-2 par. 0022, 0028, 0041, 0046].
	Further on, when combined with Panusopone teachings, ISO teach or suggest  determine, based on values of luma motion vectors of a sub-set of the plurality of luma sub-blocks[See ISO: section 7.3.11.1, Table 68, pages 97-98 regarding Y sub-blocks{0, 1, 4, 5}], a value of a chroma motion vector for a chroma sub-block that corresponds to the plurality of luma sub-blocks[See ISO: section 7.3.11.1, Table 68, pages 97-98 regarding the vector applied to each chroma subblock is calculated by averaging the vectors for the 4 luma subblocks occupying the same visible area as the chroma subblcok in the usual correspondence; that is, the vector for U and V block 0 is the average of the vectors for the Y subblocks{0, 1, 4, 5}, chroma block 1 corresponds to Y blocks {2, 3, 6, 7}, chroma block 2 to Y blocks{8, 9, 12, 13}, and chroma block 3 to Y blocks {10,11,14,15}. Each of the two components of the vectors for each of the chroma subblocks is calculated from the corresponding luma vector components as listed in Table 68.]; 
predict, using affine motion compensation, respective samples of each luma sub-block of the plurality of luma sub-blocks based on respective values of the luma motion vectors; and predict, using affine motion compensation, samples of the chroma sub-block based on the value of the chroma motion vector[See ISO: sections 7.3.11-7.3.11.3, Table 68, pages 97-101 regarding prediction of subblocks. The prediction calculation for each subblock is as follows: temporarily disregarding the fractional part of the motion vector(that is, rounding up or left by right-shifting each component 3 bits with sign propagation) and adding the origin (upper left position) of the (16x16 luma or 8 x 8 chroma) current macroblock gives an origin in the Y, U, or V plane of the predictor frame(either the golden frame or previous frame). Considering that origin to be the upper left corner of a (luma or chroma) macroblock, the relative positions of the pixels associated to that subblock, that is, any pixels that might be involved in the sub-pixel interpolation processes for the subblock is required… See Panusopone: at least Figs. 1-2 par. 0022, 0028, 0041, 0046 regarding different partitioning structures can be used for luma and chroma components. For example, for an inter slice a CU 102 can have Coding Blocks (CBs) for different color components, such as such as one luma CB and two chroma CBs. For slices or full frames coded with intra prediction, the partitioning structure can be the same for luma and chroma components. In JVET motion vectors can be found for multiple sub-CUs within a CU 102, using techniques such as advanced temporal motion vector prediction (ATMVP), spatial-temporal motion vector prediction (STMVP), affine motion compensation prediction, pattern matched motion vector derivation (PMMVD), and/or bi-directional optical flow (BIO). Affine motion compensation prediction can be used to predict a field of motion vectors for each sub-CU in a block, based on two control motion vectors found for the top corners of the block. For example, motion vectors for sub-CUs can be derived based on top corner motion vectors found for each 4x4 block within the CU 102.(Thus, prediction of each sub-CU in a block related to a luma or chroma component is performed by affine motion compensation prediction)].
ISO and Panusopone do not explicitly disclose wherein the value of the chroma motion vector is determined based on two luma sub-blocks.
However, the derivation or determination of a chroma motion vector based on two luma motion blocks was well known in the art at the time of the invention was filed as evident from the teaching of Mukerjee [See Fig. 17 and par. 0046 regarding   when 3 of the luminance blocks and 2 of the luminance blocks are used instead of 4 luminance blocks, the encoder and decoder derive a chroma motion vector from the motion information of the 2 or 3 luma blocks…(Thus, the determination of the chroma motion vector is not based on a value of the fourth luma motion block).].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify ISO and Panusopone with Mukerjee [See Mukerjee: at least Fig. 17 and par. 0046].
ISO, Panusopone and Mukerjee do not explicitly disclose wherein the value of the chroma motion vector is determined based on two diagonally positioned luma sub-blocks.
However, the derivation or determination of a motion vector based at least in two diagonally positioned sub-blocks or blocks in affine motion compensation was well known in the art at the time of the invention was filed as evident from the teaching of Chuang [See par. 0019-0020 regarding Where (v0x, v0y) is the control point motion vector (i.e., v0) at the upper-left corner of the block, and (v1x, v1y) is another control point motion vector (i.e., v1) at the upper-right corner of the block.  When the MVs of two control points are decoded, the MV of each 4x4 block of the block can be determined according to the above equation.  In other words, the affine motion model for the block can be specified by the two motion vectors at the two control points.  Furthermore, while the upper-left corner and the upper-right corner of the block are used as the two control points, other two control points may also be used. An example of motion vectors for a current block can be determined for each 4 x 4 sub-block based on the MVs of the two control points…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify ISO, Panusopone and Mukerkee with Chuang teachings by including “wherein the value of the chroma motion vector is determined based on two diagonally positioned luma sub-blocks” because this combination will provide an alternate method for determining motion vectors in affine motion compensation [See Chuang: at least par. 0019-0020].
Regarding claims 2 and 10, ISO, Panusopone, Mukerjee and Chuang teach all the limitations of claims 1 and 9, and are analyzed as previously discussed with respect to those [See ISO: sections 7.3.11-7.3.11.3, Table 68, pages 97-101 regarding prediction of subblocks. The prediction calculation for each subblock is as follows: temporarily disregarding the fractional part of the motion vector(that is, rounding up or left by right-shifting each component 3 bits with sign propagation) and adding the origin (upper left position) of the (16x16 luma or 8 x 8 chroma) current macroblock gives an origin in the Y, U, or V plane of the predictor frame(either the golden frame or previous frame). Considering that origin to be the upper left corner of a (luma or chroma) macroblock, the relative positions of the pixels associated to that subblock, that is, any pixels that might be involved in the sub-pixel interpolation processes for the subblock is required…(Luma subblocks can include top-left , top-right, bottom-left and bottom-right subblocks). See Panusopone: at least Figs. 1-2 par. 0022, 0028, 0041, 0046 regarding affine motion compensation prediction can be used to predict a field of motion vectors for each sub-CU in a block, based on two control motion vectors found for the top corners of the block. For example, motion vectors for sub-CUs can be derived based on top corner motion vectors found for each 4x4 block within the CU 102.(Thus, motion vectors for sub-CUs can be derived based at least top-left and top-right corners of the block) See Chuang: par. 0019-0022.].  
Regarding claims 4 and 12, ISO, Panusopone, Mukerjee and Chuang teach all the limitations of claims 3 and 11, and are analyzed as previously discussed with respect to those claims. Further on, when combined with Panusopone and Mukerjee, ISO and Chuang teach or suggest wherein the two diagonally positioned luma sub-blocks include the top-left luma sub-block and the bottom-right luma sub-block[See ISO: section 7.3.11.1, Table 68, pages 97-98 regarding the vector applied to each chroma subblock is calculated by averaging the vectors for the 4 luma subblocks occupying the same visible area as the chroma subblock in the usual correspondence; that is, the vector for U and V block 0 is the average of the vectors for the Y subblocks{0, 1, 4, 5}, chroma block 1 corresponds to Y blocks {2, 3, 6, 7}, chroma block 2 to Y blocks{8, 9, 12, 13}, and chroma block 3 to Y blocks {10,11,14,15}… (Luma subblocks can include a top-left and bottom-right subblocks. That is, two diagonally positioned subblocks). See Chuang: par. 0019-0020 regarding Where (v0x, v0y) is the control point motion vector (i.e., v0) at the upper-left corner of the block, and (v1x, v1y) is another control point motion vector (i.e., v1) at the upper-right corner of the block.  When the MVs of two control points are decoded, the MV of each 4x4 block of the block can be determined according to the above equation.  In other words, the affine motion model for the block can be specified by the two motion vectors at the two control points.  Furthermore, while the upper-left corner and the upper-right corner of the block are used as the two control points, other two control points may also be used. An example of motion vectors for a current block can be determined for each 4 x 4 sub-block based on the MVs of the two control points…].
 Regarding claims 5 and 13, ISO, Panusopone, Mukerjee and Chuang teach all the limitations of claims 4 and 12, and are analyzed as previously discussed with respect to those claims. Further on, Mukerjee and Chuang teach or suggests wherein the value of the chroma motion vector is determined based on either: the value of the luma motion vector of the top-right luma sub-block and the value of the luma motion vector of the bottom-left luma sub-block; the value of the luma motion vector of the top-left luma sub-block and the value of the luma motion vector of the bottom-right luma sub-block / wherein the one or more processors determine the value of the chroma motion vector based on either: the value of the luma motion vector of the top-right luma sub-block and the value of the luma motion vector of the bottom-left luma sub- block; or the value of the luma motion vector of the top-left luma sub-block and the value of the luma motion vector of the bottom-right luma sub-block   [See Mukerjee: Fig. 17 and par. 0046 regarding  third condition where 2 of the luminance  blocks are available in a 4MV macroblock, the encoder and decoder derive a chroma motion vector from the motion information of the available luma blocks, in the third condition only two luma block are available. (Thus, the determination does not necessarily is dependent on the value of a top-right block or a bottom-left block, it depends on the availability of luma blocks) See Chuang: par. 0019-0020 regarding Where (v0x, v0y) is the control point motion vector (i.e., v0) at the upper-left corner of the block, and (v1x, v1y) is another control point motion vector (i.e., v1) at the upper-right corner of the block.  When the MVs of two control points are decoded, the MV of each 4x4 block of the block can be determined according to the above equation.  In other words, the affine motion model for the block can be specified by the two motion vectors at the two control points.  Furthermore, while the upper-left corner and the upper-right corner of the block are used as the two control points, other two control points may also be used. An example of motion vectors for a current block can be determined for each 4 x 4 sub-block based on the MVs of the two control points…].
Regarding claims 6 and 14, ISO, Panusopone, Mukerjee and Chuang teach all the limitations of claims 1 and 9, and are analyzed as previously discussed with respect to those claims. Further on, when combined with Panusopone, Mukerjee and Chuang, ISO teaches or suggests wherein the luma sub-blocks are each 4x4 samples, and wherein the chroma sub-block is 4x4 samples[See ISO: section 7.3.11, page 97 regarding given an inter-prediction specification for the current macroblock, that is, a reference frame together with a motion vector for each of the sixteen Y subblocks, the calculation of the prediction result for the macroblock can be completed…(Given that on a 16x16 macroblock, each of the 16 Y subblocks correspond to 4 x 4 pixels)].  
Regarding claims 7, 15 and 19, ISO, Panusopone, Mukerjee and Chuang teach all the limitations of claims 1, 9 and 18, and are analyzed as previously discussed with respect to those claims. Further on, when combined with Panusopone, Mukerjee and Chuang, ISO teaches or suggests wherein determining the value of the chroma motion vector comprises: determining the  [See ISO: section 7.3.11.1, Table 68, pages 97-98 regarding the vector applied to each chroma subblock is calculated by averaging the vectors for the 4 luma subblocks occupying the same visible area as the chroma subblock in the usual correspondence; that is, the vector for U and V block 0 is the average of the vectors for the Y subblocks{0, 1, 4, 5}, chroma block 1 corresponds to Y blocks {2, 3, 6, 7}, chroma block 2 to Y blocks{8, 9, 12, 13}, and chroma block 3 to Y blocks {10,11,14,15}…]. 
 	Regarding claims 8 and 16, ISO, Panusopone, Mukerjee and Chuang teach all the limitations of claims 7 and 15, and are analyzed as previously discussed with respect to those claims. Further on, when combined with Panusopone, Mukerjee and Chuang, ISO teaches or suggests wherein determining the average is the values of the luma motion vectors of the sub-set of the plurality of luma sub-blocks comprises: determining a sum of the values of the luma motion vectors of the sub-set of the plurality of luma sub-blocks / wherein, to determine the average is the values of the luma motion vectors of the sub-set of the plurality of luma sub-blocks, the one or more processors are configured to: determine a sum of the values of the luma motion vectors of the sub-set of the plurality of luma sub-blocks; right-shifting the determined sum to calculate the value of the chroma motion vector / right-shift the determined sum to calculate the value of the chroma motion vector[See ISO: section 7.3.11.1, Table 68, pages 97-98 regarding the vector applied to each chroma subblock is calculated by averaging the vectors for the 4 luma subblocks occupying the same visible area as the chroma subblock in the usual correspondence; that is, the vector for U and V block 0 is the average of the vectors for the Y subblocks{0, 1, 4, 5}, chroma block 1 corresponds to Y blocks {2, 3, 6, 7}, chroma block 2 to Y blocks{8, 9, 12, 13}, and chroma block 3 to Y blocks {10,11,14,15}…As shown in Table 68, to calculate the chroma MV from the luma MV, a sum of the values of the luma MVs is performed follow by a right shifting the sum.].
Regarding claim 18, ISO, Panusopone, Mukerjee and Chuang teach all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim.  Further on, when combined, ISO, Panusopone and Chuang teach or suggest wherein: the plurality of luma sub-blocks includes a top-left sub-block, a top-right sub- block, a bottom-left sub-block, and a bottom-right sub-block[See ISO: sections 7.3.11-7.3.11.3, Table 68, pages 97-101 regarding prediction of subblocks. The prediction calculation for each subblock is as follows: temporarily disregarding the fractional part of the motion vector(that is, rounding up or left by right-shifting each component 3 bits with sign propagation) and adding the origin (upper left position) of the (16x16 luma or 8 x 8 chroma) current macroblock gives an origin in the Y, U, or V plane of the predictor frame(either the golden frame or previous frame). Considering that origin to be the upper left corner of a (luma or chroma) macroblock, the relative positions of the pixels associated to that subblock, that is, any pixels that might be involved in the sub-pixel interpolation processes for the subblock is required…(Luma subblocks can include top-left , top-right, bottom-left and bottom-right subblocks). See Panusopone: at least Figs. 1-2 par. 0022, 0028, 0041, 0046 regarding affine motion compensation prediction can be used to predict a field of motion vectors for each sub-CU in a block, based on two control motion vectors found for the top corners of the block. For example, motion vectors for sub-CUs can be derived based on top corner motion vectors found for each 4x4 block within the CU 102.(Thus, motion vectors for sub-CUs can be derived based at least top-left and top-right corners of the block) See Chuang: par. 0019-0022.]; the sub-set of the plurality of luma sub-blocks includes two diagonally positioned luma sub-blocks; and the two diagonally positioned luma sub-blocks include the top-left sub-block and the bottom-right sub-block[See ISO: section 7.3.11.1, Table 68, pages 97-98 regarding the vector applied to each chroma subblock is calculated by averaging the vectors for the 4 luma subblocks occupying the same visible area as the chroma subblock in the usual correspondence; that is, the vector for U and V block 0 is the average of the vectors for the Y subblocks{0, 1, 4, 5}, chroma block 1 corresponds to Y blocks {2, 3, 6, 7}, chroma block 2 to Y blocks{8, 9, 12, 13}, and chroma block 3 to Y blocks {10,11,14,15}… (Luma subblocks can include a top-left and bottom-right subblocks. That is, two diagonally positioned subblocks) ) See Chuang: par. 0019-0020 regarding Where (v0x, v0y) is the control point motion vector (i.e., v0) at the upper-left corner of the block, and (v1x, v1y) is another control point motion vector (i.e., v1) at the upper-right corner of the block.  When the MVs of two control points are decoded, the MV of each 4x4 block of the block can be determined according to the above equation.  In other words, the affine motion model for the block can be specified by the two motion vectors at the two control points.  Furthermore, while the upper-left corner and the upper-right corner of the block are used as the two control points, other two control points may also be used. An example of motion vectors for a current block can be determined for each 4 x 4 sub-block based on the MVs of the two control points…].  
Regarding claims 21 and 22, ISO, Panusopone, Mukerjee and Chuang teach all the limitations of claims 1 and 12, and are analyzed as previously discussed with respect to those claims.  Further on, when combined, ISO, Panusopone and Chuang teach or suggest  wherein the value of the chroma motion vector is not determined based on a value of a luma motion vector of a luma sub-block of the plurality of luma sub-blocks that is not included in the two diagonally positioned luma sub-blocks and wherein the value of the chroma motion vector is not determined based on a value of a luma motion vector of the top-right sub-block or a value of a luma motion [See Mukerjee: Fig. 17 and par. 0046 regarding   When 3 of the luminance blocks and 2 of the luminance blocks are used as Inter-coded instead of 4 luminance blocks, the encoder and decoder derive a chroma motion vector from the motion information of the 2 or 3 luma blocks. When 4 luminance blocks are Inter-coded, a median of the 4 luminance blocks is computed to derive the chroma motion vector. At least in one of the cases, the chroma motion vector would not depend on a top-right or a bottom left sub-block. See Chuang: par. 0019-0020 regarding Where (v0x, v0y) is the control point motion vector (i.e., v0) at the upper-left corner of the block, and (v1x, v1y) is another control point motion vector (i.e., v1) at the upper-right corner of the block.  When the MVs of two control points are decoded, the MV of each 4x4 block of the block can be determined according to the above equation.  In other words, the affine motion model for the block can be specified by the two motion vectors at the two control points.  Furthermore, while the upper-left corner and the upper-right corner of the block are used as the two control points, other two control points may also be used. An example of motion vectors for a current block can be determined for each 4 x 4 sub-block based on the MVs of the two control points…].
References cited, not relied upon
12.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure
YOO KOOK-YEOL (EP 1158806 A1)

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482